          Case 1:18-cv-00722-LGS Document 164 Filed 09/23/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 GEORGE BENN,                                                 :
                                              Plaintiff,      :      18 Civ. 722 (LGS)
                                                              :
                            -against-                         :           ORDER
                                                              :
 THE CITY OF NEW YORK, ET AL.,                                :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendants filed a motion for partial summary judgment (Dkt. No. 159);

        WHEREAS, the exhibits to the Declaration of Christopher Arko (“Declaration”) in

support of the motion failed to comply with this Court’s Individual Rules (Dkt. No. 160);

        WHEREAS, by letter dated September 22, 2020, Defendants request to file under seal

Exhibits I and J to the Declaration (Dkt. No. 163). It is hereby

        ORDERED that Defendants’ request to file under seal Exhibits I and J to the Declaration

is GRANTED. Although “[t]he common law right of public access to judicial documents is

firmly rooted in our nation’s history,” this right is not absolute, and courts “must balance

competing considerations against” the presumption of access. Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks omitted); see also

Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as to access is one

best left to the sound discretion of the trial court, a discretion to be exercised in light of the

relevant facts and circumstances of the particular case.”). The proposed sealed filings are

narrowly tailored and necessary to prevent dissemination of prejudicial information. It is further

        ORDERED that the Declaration is hereby stricken. Defendants may file more than 15

exhibits so long as the total number of pages does not exceed 225 pages. Defendants shall re-file
         Case 1:18-cv-00722-LGS Document 164 Filed 09/23/20 Page 2 of 2


the Declaration, including the video statements in Exhibits I and J under seal, by October 2,

2020. Per Individual Rule III.B.3, for any hearing or deposition transcript submitted, Defendants

shall provide the Court with an electronic, text-searchable courtesy copy of the entire proceeding,

if such copy is available, unless doing so would be unduly burdensome.

       The Clerk of Court is respectfully directed to strike Dkt. No. 160 and close Dkt. No. 163.



Dated: September 23, 2020
       New York, New York




                                                 2
